OPINION ON REMAND FROM THE UNITED STATES SUPREME COURT
DUNCAN, Judge.
Appellant was convicted of capital murder and the jury returned affirmative findings to the special issues submitted pursuant to Article 37.071(a), V.A.C.C.P., mandating that the trial court assess his punishment at death. Originally, this Court affirmed his conviction in Satterwhite v. State, 726 S.W.2d 81 (Tex.Cr.App.1986). The United States Supreme Court granted appellant’s petition for certiorari in Cause No. 86-6284, Satterwhite v. Texas, 486 U.S.-, 108 S.Ct. 1792, 100 L.Ed.2d 284, and subsequently reversed this Court’s judgment affirming appellant’s conviction and remanded it to this Court for further proceedings not inconsistent with its opinion.
Accordingly, because no separate punishment hearing is authorized for error occurring at the punishment stage of a capital murder trial, under Article 44.29(c), V.A.C. C.P., appellant’s conviction is reversed and remanded to the trial court for a new trial.
WHITE, J., not participating.